                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                             No. 5:19-CR-318-D-1

UNITED STATES OF AMERICA

     v.                                             ORDER TO SEAL
                                              [DOCKET ENTRY NUMBER 45]
KHALIL SHAQUAN JORDAN,

              Defendant.




     Upon Motion of the Defendant,        it is hereby ORDERED that Docket

Entry Number 45 be sealed until such time as the Court determines that

the aforementioned filing should be unsealed.


     SO ORDERED. This,      3(   day of   _;fi~v~fy-----'    2020.




                                          4     James C. Dever III
                                          United States District Judge




          Case 5:19-cr-00318-D Document 47 Filed 07/31/20 Page 1 of 1
